United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2496
                                   ___________

United States of America,             *
                                      *
     Plaintiff - Appellee,            *
                                      * Appeal from the United States
     v.                               * District Court for the Eastern
                                      * District of Missouri.
Mark A. Geralds, also known as Hanif, *
                                      * [UNPUBLISHED]
     Defendant - Appellant.           *
                                ___________

                             Submitted: May 11, 2009
                                Filed: July 30, 2009
                                 ___________

Before WOLLMAN, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Mark Geralds appeals from his resentencing conducted pursuant to 18 U.S.C.
§ 3582(c)(2), which amended the crack cocaine Guidelines. We affirm.

      Geralds pled guilty to knowingly attempting to possess with intent to distribute
cocaine in violation of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 846. A sentencing
hearing was held before the Honorable Stephen N. Limbaugh, Sr.,1 at which the
government called several witnesses and Geralds testified. Shortly thereafter, Judge

      1
       The Honorable Stephen N. Limbaugh, Sr., United States District Judge for the
Eastern District of Missouri, now retired.
Limbaugh took senior status and the case was reassigned to the Honorable Catherine
D. Perry. After reviewing a transcript of the sentencing hearing held before Judge
Limbaugh, Judge Perry conducted a second sentencing hearing and sentenced Geralds
to 360 months’ imprisonment. Geralds appealed, and this court reversed and
remanded his sentence with instructions that either Judge Limbaugh should conduct
the sentencing or the testimony presented at the first sentencing hearing should be
presented to Judge Perry prior to resentencing.

      On remand, Judge Limbaugh conducting the resentencing. Judge Limbaugh
concluded that Geralds was responsible for a drug quantity amount of at least 500
grams of cocaine base (crack), but less than 1.5 kilograms, and set Geralds’s base
Guidelines offense level at 36. The court then added two levels for use of a firearm
in connection with the offense and granted a two level reduction for acceptance of
responsibility, resulting in a total offense level of 36. Geralds was determined to have
a criminal history category of V, resulting in a recommended Guidelines range of 292
to 365 months’ imprisonment. After discussing the § 3553(a) factors, the court
sentenced Geralds to 330 months’ imprisonment, roughly the middle of his Guidelines
range. Geralds again appealed his sentence and this court affirmed.

      After the Sentencing Commission retroactively amended the crack cocaine
Guidelines, Geralds filed a motion for a reduction of sentence. See 18 U.S.C. §
3582(c)(2). The district court granted his motion and calculated his amended
Guidelines range as 235 to 293 months. The district court once again sentenced
Geralds to a middle-of-the-range sentence of 260 months’ imprisonment. Geralds
appeals this latest sentence, arguing that the district court erred by failing to fully
consider the required factors under 18 U.S.C. § 3553(a).

       We recently addressed a similar claim in United States v. Clark, 563 F.3d 722
(8th Cir. 2009). In Clark, we explained that “the modification of a defendant’s
sentence pursuant to § 3582(c)(2) does not constitute a full resentencing.” Id. at 724.

                                          -2-
The § 3553(a) factors, however, still play “a role in sentence modification proceedings
under 3582(c)” and “still guide the decision to modify a sentence and the selection of
an appropriate, amended sentence within the new range.” Id. We then went on to
approve the district court’s decision to modify the original top-of-the-range sentence
to a sentence at the top of the defendant’s new Guidelines range. In so doing, we
reiterated that: (1) “a § 3582(c)(2) sentence modification proceeding is not a full
resentencing;” (2) “any possible amendment in a case like [the defendant’s] is
constrained within an amended Guidelines range;” and (3) “an initial sentencing court
had already once considered and provided an adequate explanation of the § 3553(a)
factors by the time a defendant seeks amendment.” Id. at 725.

       These same considerations instruct our decision here. Geralds was last
sentenced in the middle of his Guidelines range; a sentence that was affirmed by this
court. After granting his motion for a reduction of sentence based on § 3582(c)(2),
the district court once again sentenced Geralds to the middle of his amended
Guidelines range. The district court was intimately familiar with the circumstances
surrounding Geralds’s case and had previously had occasion to explain its decision
to sentence Geralds in the middle of the Guidelines. “Based on the district court's
statements at [Geralds’s] initial sentencing and its determination that sentences [in the
middle] of the respective Guidelines ranges were appropriate following both the
[previous] sentencing and the § 3582 proceedings, we believe the court fully
considered and more than adequately addressed the relevant § 3553(a) factors.” Id.
563 F.3d at 724-25. The district court did not err.

      We affirm the judgment of the district court.
                      ______________________________




                                          -3-